Appleton, G. J.
This is an action for damages occasioned by a defective highway which the defendants were bound to keep in repair.
The injury occurred on May 8. The next day, the plaintiff gave verbal notice of the nature of the injury, and of the defect in the street, to the Mayor of Rockland, who requested him to inform the street commissioner of the same, which he did forthwith. But by the act of 1876, c. 97, the notice to municipal officers was in all cases required to be in writing. The mayor had no authority, if he wished to do so, to waive any of the requirements of the statute. The notice was bad because not in writing.
The notice given on July 22, 1876, was not within the sixty days required by c. 97, and was too late. The vote of the city government “ that the claimant is not entitled to damages from the city of Rockland,” negatives the idea of any waiver by the defendants of their strict legal rights.

Plaintiff nonsuit.

Daneorth, Virgin, Peters and Libbey, JJ., concurred.